Title: Benjamin Waterhouse to James Madison, 9 May 1831
From: Waterhouse, Benjamin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Cambridge
                                
                                9th of May 1831
                            
                        
                         
                        Considering you the head of the University in your State, I send for its Library a volume I have just
                            published. But before you deposit it, I hope you will find time and inclination to examine this child of my old age, to
                            see if it be fit to enter it. After long gestation it has been brought forth with pains and labour, which Junius says in his celebrated Letter to the King increases maternal fondness. While reading it
                            I hope you will bear in mind the motto in my title page.
                        You may discover in the preface that I, by no means, meant to restrain my pen to the mere question of the authorship of Junius; and this avowal allowed me to indulge the
                            garullity of old age. My great aim has been to make a book replete with American principles, and by stating the great question between Britain and her colonies, give our young men the information they lack:
                            I have accordingly held up Samuel Adams as the early file-leader of our revolution The most
                            active men now on the stage in Boston, even his own grandchildren have read my notices of that great man with surprize.
                            Has any one before me treated freely the character and policy of George the Third towards the colonies, and towards his
                            own subjects?
                        Instead of atempting merely to disentangle an artfully complicated knot I have actually made use of that
                            popular question to induce Curiosity to read & reflect on a portion of our history, and on certain distinguished
                            characters little known to the present generation. I may have overloaded my book with remarks and personal sketches; but
                            having much to say, and but little time to say it in, I resolved to write a book with the freedom of Montaigne, and that
                                Junius, alias Chatham should rise naturally out of my dramatical–history, and finally, I have closed with the catastrophe of the deluded monarch, and the triumph of America as illustrated
                            in the royal introductory audience of our minister with our former King: and having done my best I am now amibitious of
                            the approbation of such characters as Mr Madison.
                        Please to present my best regards to Mrs Madison. With a high degree of respect I remain your obt. servant
                        
                        
                            
                                Benjamin Waterhouse
                            
                        
                    